Citation Nr: 0430401	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-26 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Erica J. Godwin, Law Clerk


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri which denied the benefit sought on 
appeal.  The veteran, who had active service from September 
1968 to November 1972, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  An unappealed March 1994 rating decision denied service 
connection for a back disorder.  

3.  The evidence received subsequent to the March 1994 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

4.  A chronic low back disorder was not manifested during 
service, nor was degenerative arthritis manifested within one 
year of separation from service.  

5.  No currently diagnosed back disorder is shown to be 
causally or etiologically related to service.  



CONCLUSIONS OF LAW

1.  The March 1994 rating decision, which denied service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §20.1103 (2004).  

2.  The additional evidence received subsequent to the RO's 
March 1994 rating decision is new and material, and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2004); 38 C.F.R. § 
3.156 (2004).

3.  A back disorder was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a back 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA laws and 
regulations, the relevant facts, and an analysis of its 
decision.  

Veterans Claims Assistance Act of 2000

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under the laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and his representatives of information and evidence needed to 
substantiate a claim.  Collectively, the October 2002 and 
September 2002 rating decisions and the Statement of the Case 
issued in connection with this appeal have notified the 
veteran of the evidence considered, the pertinent laws and 
regulations and the reasons his claim was denied.  In 
addition, letters sent to the veteran dated in January 2002 
and August 2002 specifically notified the veteran of the 
provisions of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
whether or not he or the VA bears the burden of producing or 
obtaining that evidence or information.

With respect to the VCAA notice letter sent to the veteran by 
the RO, the United States Court of Appeals for Veterans 
Claims (Courts) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  The RO did so in this case.  As 
indicated above, the notice letters were dated in January 
2002 and August 2002 and the RO's decision was dated in 
October 2002.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board notes that the veteran's service medical records 
were previously obtained and are associated with the claims 
file and the veteran has been afforded VA examinations in 
connection with his current appeal.  The veteran and his 
representative have not indicated to the Board that there is 
any additional evidence that needs to be obtained in order to 
fairly decide the veteran's claims.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  
Simply put, the record is complete regarding the claims for 
entitlement to service connection for a back disorder, and 
this matter is ready for appellate review.  

One other preliminary matter that should be addressed, the 
Board notes that the March 1994 rating decision was not 
appealed by the veteran and represents a final decision.  In 
May 2001, the veteran's representative filed a claim to 
reopen the service connection claim.  The RO, in a September 
2002 decision, determined that new and material evidence 
adequate to reopen the claim had been submitted.  However, 
the RO still continued to deny service connection for the 
back disorder in a rating decision dated in October 2002.  
Since the issue of whether new and material evidence to 
reopen the previously denied claim was decided favorably on 
the veteran's behalf and the Board, upon careful review of 
the record, concurs in this determination, the Board will not 
disturb that conclusion and will address the veteran's claims 
on the merits.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156 (2004).    


Background and Evidence

Service entrance examination performed in September 1968 
indicated that the veteran did not have back problems at the 
time of his entrance into service.  

A service medical record from April 1971 indicates that the 
veteran was seen with complaints that he had wrenched his 
back and had pain in the kidney area on the left side with 
pain radiating downward into his left testicle.  The examiner 
noted that there was no evidential traumatic injury.  The 
examiner opined that he suspected low back syndrome initially 
but was not convinced.  The veteran claimed this was the 
first time this had occurred.  The examiner reportedly 
suspected a kidney ailment and treatment was deferred until 
he could be seen by a Medical Officer if the condition 
persisted.  

A service medical record dated July 1971 stated that the 
veteran twisted his back the prior day doing work overhead 
and that since that time he had had locking and cramping of 
his knees and legs.  A possible pinched nerve was noted and 
he was be to seen by the Medical Officer.  The later 
assessment was lower back strain.  He was given medication 
and no duty.

A report of separation physical examination performed in 
November 1972 indicates that the spine was normal on clinical 
evaluation.

In a private medial record from September 1993, Randal 
Trecha, M.D. noted the history that the veteran has shared 
with him regarding his back pain.  He reported that in 1969 
the veteran was doing heavy lifting on a pole when he 
experienced sudden pain in his back and was paralyzed with 
numbness and pain below the waist; he stated that at that 
time, he was hospitalized for three or four days and regained 
function.  He reported had been doing fairly well since that 
time up until two to three weeks earlier.  

In March 2001, the veteran was again seen by Dr. Trecha 
"requesting that [he] somehow relate his history of a back 
problem that occurred in the service in 1969 with his present 
condition."  Dr. Trecha stated that "it is conceivable that 
the patient did sustain a significant injury to his spine and 
soft tissues which led to some degeneration in his low back.  
That would result in recurrent episodes of low back pain over 
the years.  This is based on the patient's history.  He does 
present some military records that indicate in February, 
1971, he had a twisting episode and was given some Parafon 
forte.  In July, 1971, he had another twisting episode and 
was doing some overhead work.  He was given some aspirin and 
Parafon forte, but there was no mention of hospitalization or 
further treatment."  

In March 2001, a Social Security Administration examiner 
noted that the veteran consumed excessive alcohol, and that 
if the alcohol consumption ceased, then the chronic alcoholic 
pancreatitis would improve and the back pain would cease.   
This assessment was repeated throughout the Social Security 
Administration records.  

Records from the Social Security Administration include a 
December 2001 decision that the veteran was entitled to a 
period of disability benefits beginning in September 2000 as 
a result of a disorder that included mechanical low back pain 
and degenerative arthritis.  Medical records associated with 
the Social Security Administration decision include a July 
2001 statement from Brenda Woods, D.O. which relates that the 
veteran has been referred to her for back pain.  Diagnostic 
testing revealed a significant weakness of the back.  Dr. 
Woods indicated that the veteran had made significant gains 
in strength, but continued to have significant back pain, 
that was in part due to chronic pancreatitis and his 
debilitated state.  

In February 2003, the veteran submitted a statement from 
another veteran who was on board the same ship as the 
veteran. The statement reported that the veteran fell from 
the overhead to the deck, and was subsequently placed in sick 
bay for some time.  

The veteran was afforded a VA examination in March 2003, and 
the examiner noted that the veteran's claim file had been 
reviewed.  After the examination and review of medical 
records the examiner diagnosed the veteran with low back 
pain, alcoholism with chronic pancreatitis, and chronic 
hepatitis.  She also offered the opinion that it is not at 
least as likely as not that the veteran's severe degenerative 
back processes are related to his service connected problem.  


Law and Analysis

The veteran contends that he is entitled to service 
connection for a back disorder.  The veteran states that 
while he was in service, he experienced a fall that caused a 
serious back problem that led to his current back disorders.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  Service connection may also be 
granted for certain chronic diseases, such as arthritis, when 
such disease is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. § 3.307, 3.309 (2004).  

In addition, service connection may be granted for any 
disease after discharge, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  In order 
to prove service connection, a claimant must generally submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

When the evidence in this case is considered under the laws 
and regulations set forth above, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a back disorder.  
Service medical records only show two instances where the 
veteran complained of back problems.  On both occasions, they 
were not deemed traumatic and there is no indication that the 
veteran was hospitalized.  In fact, although the veteran has 
related, and to some extent his fellow servicemen have 
recalled, that he sustained a significant back injury from a 
fall in 1969 resulting in temporary paralysis and 
hospitalization, the contemporaneous service medical records 
are not supportive of these statements.  In fact, when the 
veteran was seen with complaints that he had wrenched his 
back in April 1971, he reported no trauma, and indicated that 
it was the first time he had had such symptomatology.  
Further, although in July 1971, he reported back pain with 
lower extremity symptomatology from a twisting incident, 
these records show no evidence of a fall or evidence of a 
significant back injury resulting in hospitalization.  
Furthermore, when the veteran separated from service, his 
records showed no sign of back abnormalities, certainly 
suggesting that no chronic back disorder was incurred while 
in service and that the few incidents were acute and 
transitory resolving with treatment.  

Additionally, the record contains little persuasive medical 
evidence linking the veteran's current disorder to service or 
to any symptomatology or event that occurred during active 
service.  While the veteran has reported having continuous 
back pain since 1969, the objective medical evidence of 
record is again not supportive of this assertion.  The 
medical evidence of record shows that the veteran was not 
diagnosed with a chronic back disorder until many years after 
service.  Although his medical records reflect a diagnosis of 
current disability, only one record speculatively links any 
current back symptomatology to the veteran's service, and for 
the reasons set forth below, the Board does not find that 
such an opinion would result in a favorable decision in this 
case.  

In this regard, and as noted above, in March 2001, Dr. Trecha 
stated that as far as the veteran's back was concerned, it 
was "conceivable" that the patient did sustain significant 
injury to his spine and soft tissues which led to some 
degeneration in his low back.  Dr. Trecha noted that this is 
based on the veteran's history and noted that the documented 
treatment only involved two twisting incidents in 1971.  

In this regard, an evaluation of the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the examiner's knowledge 
and skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In reviewing 
medical evidence, the Board is "certainly free to discount 
the credibility of [a] physician's statement."  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  Finally, the 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

Further, service connection may not be based on a resort to 
speculation or even remote possibility.  38 C.F.R. § 3.102.  
See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis 
that appellant was "possibly" suffering from schizophrenia 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).

Thus, in this case, even acknowledging the two documented 
inservice twisting incidents in service in 1971, the Board 
finds Dr. Trecha's use of the term "conceivable" renders the 
opinion no more than speculative.  Further, Dr. Trecha 
clearly indicated that his opinion was based on the history 
provided by the veteran.

Moreover, in terms of the VA examination of the veteran 
accomplished in March 2003, the Board notes that the VA 
examiner reviewed the entire claims file and obtained a more 
complete picture of the veteran's medical history.  By 
reviewing the entire file prior to the examination and 
through conducting the examination itself, the VA examiner 
concluded that it was not at least as likely as not that the 
veteran's severe degenerative back processes are related to 
his service connected problem.  Because the VA examiner based 
her decision on a reviewed file including contemporaneous 
service medical records and a complete history, the Board 
finds that more weight should be afforded the opinion of the 
VA examiner.     

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a back disorder is not warranted.  Although 
the Board does not doubt the veteran's sincere belief that 
his current back disorder is related to service, the veteran 
is not a medical professional competent to render an opinion 
on matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a back disorder is reopened.  
Service connection for a back disorder is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



